Citation Nr: 0417813	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  97-06 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to May 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 1996, 
a statement of the case was issued in October 1996, and a 
substantive appeal was received in January 1997.  The veteran 
testified at a personal hearing at the RO in April 1997.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran's claimed inservice stressors have not been 
verified.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (1996); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.

There was a significant change in the law on November 9, 
2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000).  This law redefines the  
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found  
at 38 C.F.R. §§ 102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that  
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R.  
§ .159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in letters 
dated in November 2001 and March 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that VA must provide notice of what 
is needed to support a claim prior to an initial unfavorable 
RO decision.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
This was clearly not done in this case.  While the Court did 
not address whether, and, if so, how, VA can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at  
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v.  
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R.  § 20.1104 
(2003).  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 422.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).   
The claimant was provided an opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that  
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004  
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate  
the claim.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384  
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  On a 
statement which is dated in June 2004, the veteran's 
representative has requested a new VA examination due to the 
vague findings of a VA examination.  However, as set out 
below, the Board finds the veteran is a non-combat veteran 
and does not have any verified in-service stressors.  The 
Board concludes that no useful purpose would be served by 
delaying the claim in order to examine the veteran or obtain 
a medical nexus opinion.  See Charles v. Principi, 16 Vet.  
App. 370, 374-75 (2002).  In the absence of evidence of a 
verified PTSD stressor, referral of this case for an opinion 
as to the etiology of the PTSD would, in essence, place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the post service 
disability (or claimed post service disability) and his 
military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

In the same June 2004 statement, the veteran's representative 
has referenced 38 C.F.R. § 3.328 which deals with independent 
medical examinations.  It is not apparent if the 
representative is alleging that an independent medical 
examination is required in this appeal.  The Board finds, 
however, to the extent that the representative is requesting 
such review, it is not required for the same reasons that a 
new VA examination is not required or mandated by the fact 
pattern before the Board.  The Board finds that the issue on 
appeal does not present such a complex medical question that 
an independent medical examination is required.  A 
examination based on unverified stressors is not adequate for 
a grant of service connection.  Additionally, as set out 
below, the Board notes none of the mental disorders the 
veteran has been diagnosed with have been attributed to his 
active duty service.  

The Board notes the veteran reported that he had received 
Social Security Administration disability benefits for a 
period of time.  The records upon which the Social Security 
Administration decision is based have not been associated 
with the claims file.  The RO attempted to obtain the records 
but was informed by Social Security Administration that they 
had been destroyed.  The veteran also testified that he had 
received treatment in the early 1980's for drug addiction.  
An attempt was made by the RO to obtain the records.  In 
March 1997, the veteran informed the RO that the records had 
been destroyed.  In November 2001, the veteran indicated that 
he had no additional evidence to submit.  The Board finds the 
duty to assist and duty to notify provisions of the VCAA as 
to the issue addressed in this decision have been fulfilled.  

Legal Criteria and Analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38  U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  In addition, certain chronic diseases, 
including psychoses, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Initially, the Board notes the claims file include numerous 
diagnoses of mental disorders attributed to the veteran.  
Diagnoses include delusional disorder and obsessive 
compulsive personality disorder (January 1990), manic bipolar 
disorder (June 1990), psychosis not otherwise specified (July 
1993, May 1995), delusional disorder and moderate depressive 
personality disorder (October 1995), recurrent major 
depression with psychotic features (December 1995), paranoid 
type schizophrenia and paranoid personality disorder 
(December 1996), probable delusional disorder (June 1997), 
delusional disorder and depressive personality disorder 
(April 1997).  Significantly, none of these disorders has 
been linked by competent evidence of record to the veteran's 
period of active duty service.  Service connection is not 
warranted for any of these mental disorders on a direct 
basis.  Additionally, there is no competent evidence of 
record demonstrating the presence of any of these disorders 
to a compensable degree within one year of the veteran's 
discharge from active duty.  There are no medical records 
dated in the presumptive period and the veteran testified 
that he did not receive any treatment for mental disorders 
within the first two years of his discharge.  The Board finds 
that service connection is not warranted for any of these 
mental disorders on a presumptive basis.  

At the time of the March 1996 rating decision, 38 C.F.R. § 
3.304(f) provided that:

"Service connection for [PTSD] requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor."

Subsequently, however, 38 C.F.R. § 3.304(f) was amended in 
June 1999 to eliminate the requirement of a clear diagnosis 
of PTSD in order to comport with the Court's decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997), and the revised 38 
C.F.R. § 3.304(f) was made effective March 7, 1997, the date 
of the Cohen decision.  38 C.F.R. § 3.304(f), as revised 
effective March 7, 1997, provided that:

Service connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.

38 C.F.R. § 3.304(f) was again amended on March 7, 2002, and 
these amendments addressed, among other things, veterans who 
sustained a personal assault during service.  See Post- 
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. § 3.304(f) (2003)).  

The Board notes that none of the revised regulations 
pertaining to PTSD changed the requirement that a non-combat 
stressor must be verified.  The changes in the law has not 
affected the outcome of this decision.  

Associated with the claims file are several references to and 
diagnoses of PTSD.  An August 1995 clinical record includes a 
notation that the veteran reported that he was receiving 
Social Security disability benefits based on a diagnosis of 
PTSD.  It was noted in the record that the veteran reported 
he had three significant traumas in his life: when an Air 
Force psychiatrist informed him in 1978 that he would never 
survive in a civilian capacity; the way he was treated in a 
Sacramento jail; and the way he was treated in Placer County 
when he was put in restraints for 12 hours.  The Board finds 
this record is not sufficient to grant service connection for 
PTSD.  First, the reference to PTSD in this record is not a 
diagnosis but simply a reiteration of what the veteran 
reported was the basis of his Social Security Administration 
disability payments.  Secondly, the record does not link PTSD 
to the veteran's active duty service.  Finally, the veteran's 
reported stressors all occurred after his discharge from 
active duty.  

A September 1989 document includes a diagnosis of major 
depression and recurrent PTSD.  The date of onset was 
reported to be September 1989.  The signature of the document 
is illegible but it appears to be similar to J. M., M.D.  
This evidence also does not warrant a grant of service 
connection for PTSD.  No stressors were reported and the PTSD 
was not linked back to the veteran's active duty service. 

A May 1996 report of a fee basis examination included a 
notation that the veteran's PTSD was less irritative at the 
time of the examination and seemed to have been more 
prominent at the time that he left the military service 
and/or the Post Office.  The diagnosis at that time was 
persistent delusional disorder and acute schizophrenia.  
While this evidence links PTSD, at least in part, to the 
veteran's active duty military service, it does not actually 
reference any in-service stressors.  This evidence does not 
warrant service connection for PTSD.  

The most significant evidence in support of the veteran's 
claim consists of two documents prepared by Dr. J.M.  The 
first document, dated in July 1996, includes a diagnosis of 
PTSD as well as one of psychosis, not otherwise specified.  
It indicated that the veteran reported he had had flashbacks 
and nightmares of traumatic experiences while in the service.  
It was also noted that the veteran was given a hardship 
discharge from the military due to stress.  It was reported 
that the veteran experienced a lot of signs and symptoms of 
PTSD when he was in the service and was "given a discharge 
on those grounds."  The physician opined that the veteran 
suffered from PTSD which seems to have become chronic and was 
then replaced with more definitive psychotic and depressive 
symptoms.  While this document does not reference in-service 
stressors, it is significant when read in conjunction with a 
second document the physician wrote in November 1996.  In the 
November 1996 document, the physician sets out the stressors 
which form the basis for the diagnosis.  It was noted that 
the veteran was under a lot of pressure during basic 
training.  He witnessed a soldier crushed by a tank and 
another soldier was pinned between two tanks in the motor 
pool.  While assigned to Korea, there was a fuel shortage and 
he was given limited rations for his space heater.  These 
documents, when read together, provided a competent diagnosis 
of PTSD which has been linked to active duty based on in-
service stressors reported by the veteran.  Thus, the Board's 
analysis must turn to the remaining issue of whether the 
veteran's reported inservice stressors have been verified. 

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. §  
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Id.; Moreau v.  
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App 91, 98 (1993).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

In this case, a review of the official military documentation 
contained in the veteran's claims file reveals no evidence 
that the veteran engaged in combat with the enemy, as 
contemplated by VA regulations.  See VAOPGCPREC 12-99.  The 
veteran did not received any decorations or medals which 
indicate involvement in combat.  Additionally, he has not 
alleged participation in combat and has not reported any 
combat related stressors.  

The Board finds that the veteran did not "engage in combat," 
and the evidentiary presumption of 38 U.S.C.A. § 1154(b) does 
not apply.  Therefore, as the veteran has not been shown to 
have been engaged in combat with the enemy, any alleged 
inservice stressors must be verified, i.e., corroborated by 
credible supporting evidence.  

Following a review of the stressor statements provided by the 
veteran, the Board has identified events which the veteran 
has reported occurred during his active duty service.  These 
incidents can roughly be summarized as follows:  

1.  Airborne training was stressful, being yelled at by 
inspectors;  

2.  While on guard duty with Company A., 4th Battalion, 68th 
Armor, at Fort Bragg, he was accidentally fired on by a 
sister unit.  The veteran testified that no one was hurt;  

3.  Being dragged on the ground for 500 yards while 
participating in a parachute jump in high winds;

4.  While assigned to B Troop, 1/10th CAU at Fort Carson, he 
witnessed a soldier who was crushed to death by a tank or a 
"578 cherry picker" as well as witnessing another soldier 
who died after being pinned between two tanks in the motor 
pool.  The veteran did not know the names of the deceased.  

5.  While assigned in Korea, there was limited fuel for a 
space heater due to rationing;  

6.  A sergeant named Whitehead brainwashed the veteran;

7.  While stationed at Fort Bliss, the veteran was thrown 
from a cherry picker and two of his crew members were 
submerged in water for a short period of time; and

8.  Witnessing a man fall to his death during a parachute 
jump when his parachute didn't open.  

In February 1997, the RO requested the U. S. Army and Joint 
Services Environmental Support Group (ESG) to attempt to 
verify any of the veteran's claimed stressors.  In September 
1997, ESG noted that Morning Reports could be obtained to 
verify people who were wounded or killed in action.  
Additional information was required in order to verify the 
veteran's claimed stressors.  In December 1999, the RO 
requested that the veteran provide additional information 
pertaining to the incidents wherein two people were crushed 
to death by tanks.  In January 2000, the veteran reported 
that the individual who was crushed by a cherry picker was in 
a sister unit assigned to the 4th Infantry Division at Fort 
Carson.  The time frame for the accident was reported to be 
between August 1972 and October 1972.  The person who was 
crushed to death between two tanks was from D Troop, 1st of 
the 3rd Armored Cavalry Regiment.  The time frame for this 
incident was between August 1975 and October 1975.  The 
veteran never learned the soldier's name.  

In November 2001, the RO submitted a request to verify the 
deaths of the two servicemen which the veteran allegedly 
witnessed.  In May 2003, the National Personnel Records 
Center responded that the search for witnesses to the deaths 
was negative.  

With the exception of the two stressors which involved 
individuals who were crushed by tanks, the Board finds the 
veteran did not provide sufficient identifying information to 
justify an attempt to verify any of the above listed 
stressors.  He did not provide the name of the units he was 
assigned to during the incidents, he did not provide any 
dates for the alleged incidents and he did not provide any 
names of the participants.  

There is no official verification that the veteran witnessed 
any of the claimed stressors.  However, the Board 
acknowledges that additional verifying evidence may be 
obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet.  App. 389, 395 (1996).  
Nevertheless, the record does not include any such additional 
verifying evidence such as statements from fellow service 
members.  

After reviewing the claims file, the Board must conclude that 
the record does not include evidence corroborating any of the 
veteran's claimed stressors.  While there are diagnoses of 
PTSD in the present case, applicable law provides that a 
diagnosis of PTSD must be based on verified stressors.  In 
this case, there has been no such verification.  A diagnosis 
of PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).  In sum, as the evidence does not show 
that the engaged in combat and the claimed stressors are 
otherwise unverified, there is therefore no basis for finding 
that service connection for PTSD is warranted.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b). 


ORDER


Entitlement to service connection for PTSD is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



